UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7172



RICARDO EVANS,

                                                 Plaintiff - Appellant,

          versus


MS. VANARDALE,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-1880-AM)


Submitted:   October 8, 1998                 Decided:   October 28, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Evans, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1998). We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court, and deny Evans’ motion for ap-

pointment of counsel. Evans v. Vanardale, No. CA-97-1880-AM (E.D.

Va. June 22, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2